--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.2
 
COOPEARTION AGREEMENT
 
Entered into on July 22, 2012 ("Effective Date")
 
By and Between
 
Global Energy Inc,
 
 (hereinafter "Global ")
 
And
 
Rafael Advanced Defense Systems Ltd.
 
P.O.B 2250, Haifa 31021, Israel
 
(hereinafter "Rafael")
 
Hereinafter Rafael and Global shall be individually referred to as "Party" and
collectively referred to as "Parties")
 
PREAMBLE
 
Whereas Global has license to certain KDV technology; and
 
Whereas Rafael is one of the leading Israeli defense systems' house, known for
its cutting edge technologies, products and solutions and is interested in
assigning its technical experience to assist in the development of a KDV system;
and
 
Whereas Rafael and Global are both interested in exploring the potential in the
KDV technology, are looking to  cooperate in locating potential markets, and
establish long term relationship to bring the technology to its utmost
potential; and
 
Whereas Rafael and Covanta Energy Corporation signed an agreement to set up a
joint research and collaboration in the field of KDV 150 partially funded by the
U.S.-Israel BIRD Foundation (the "Bird Project").
 
Whereas the Parties decided that upon successful development of the KDV 150
technology they wish to market, produce, operate and maintain the KDV technology
together by entering into a long term cooperation relationship via the formation
of a joint venture company, based on terms and conditions as detailed
hereinafter.
 
 
 

--------------------------------------------------------------------------------

 
 
NOW THEREFORE, based upon the foregoing premises, the understanding between the
Parties agree is as follows:
 
1.
DEFINITIONS

 
(a)           KDV Technology shall mean catalytic conversion technology of
hydrocarbon into fuel developed by Dr. Koch and Alphakat, a renewable diesel
technology developed by Dr. Christian Koch (as well as any related technology
licensed to Dr. Christian Koch or to AlphaKat) to convert municipal solid waste,
organic materials, sludge and other hydrocarbon materials to diesel oil,
including all Improvements to such technology made or acquired from time to
time, including Intellectual Property, Systems, the formulation of catalysts
used in Systems and all related materials and information (hereinafter:
"KDV  Technology")
 
(b)           KDV 150 System shall mean:  means a System capable of producing a
minimum of 150 liters of diesel oil per hour.  hereinafter: "KDV 150 System")
 
(c)            KDV 500 (and above) System shall mean means a System capable of
producing a minimum of 500 liters of diesel oil per hour. (hereinafter: "KDV
(+)500 System").
 
(d)           “Intellectual Property” (IP) as defined herein pertains
specifically and exclusively to the KDV technology and shall include all the
following:  (i) technical information (i.e. production files, specifications,
drawings and designs); (ii) discoveries, improvements, inventions (whether or
not patentable); (iii)  patents, patent applications, patent disclosures, and
any other patentable subject matter; (iv) copyrights, applications to register
copyrights, works of authorship and any other copyrightable works; (v) computer
software (including source code, executable code, databases, data and related
documentation); (vi) trade secrets and know-how; and (vii) all improvements or
modifications to any of the foregoing.
 
2.
JOINT VENTURE COMPANY (JVCO)

 
(a)           The Parties agree that upon Rafael's decision to commercialize the
KDV 150 System, the Parties shall form a Joint Venture Company ("JVCO") with
equal partnership, as more fully detailed herein subject to obtaining all
relevant regulatory approvals from the Government of Israel and the Boards of
the Parties.
 
(b)           The Parties shall cooperate closely and in atmosphere of trust and
shall bring their relevant knowledge and experience and shall use commercially
reasonable efforts to promote the activities of the JVCO in the JVCO’s area of
expertise, including without limitation, by enabling the JVCO to benefit from
the Parties' connections and business relations.
 
 
 

--------------------------------------------------------------------------------

 
 
3.
JVCO 's SCOPE OF ACTIVITY

 
3.1 
KDV 150 System

 
(a)           JVCO's scope of activity shall include all activities with regard
to the KDV 150 System. Both Parties shall grant the JVCO exclusive rights and
license to use their entire data, know how, proprietary information,
intellectual property rights and assign commercial contracts (including license
agreements) (if any) and any other rights resulting from past activities based
on KDV150 System.
 
(b)           JVCO shall serve as the Parties' mutually exclusive vehicle for
carrying out production, integration, marketing, sale, built own operate (BOO),
after sales support and any additional activity as required with regard to
the  KDV 150 System.
 
(c)           Neither Party shall negotiate, discuss, execute, perform or carry
out any activities with respect to KDV 150 System either directly or indirectly,
other than through JVCO (except from the agreement Global has with Covanta dated
Feb' 7 2008 and the amendments to that agreement.
 
3.2 
KDV 500 and above [KDV (+)500]

 
(a)           JVCO's scope of activity shall include activities with regard to
the KDV (+)500 System in the following Territories: India, Thailand, Laos,
Vietnam, Cambodia, Poland, Sweden, Netherlands, South Africa, Kenya, Argentina,
Chile and Peru (hereinafter the "Territories").
 
(b)           Global shall grant the JVCO exclusive right, in the
Territories,  and license to use their entire data, know how, proprietary
information, intellectual property rights and assign commercial contracts
(including license agreements) (if any) and any other rights resulting from past
activities based on KDV (+)500 System.
 
(c)           JVCO shall serve as the Parties' mutually exclusive vehicle for
carrying out production, integration, marketing, sale, BOO, after sales support
and any additional activity as required with regard to KDV (+)500  System in the
Territories.
 
(d)           Global will be allowed to carry out, produce and sale KDV
(+)500  System (i) outside the Territories (ii) within the Territories in case
the JVCO decides not to engage with any activity related to  KDV (+)500  System.
 
4.
OWNERSHIP STRUCTURE

 
The Parties' respective equity share holdings in the JVCO will be equal, i.e.
50%-50%.
 
 
 

--------------------------------------------------------------------------------

 
 
5.
PATRIES' FINANCIAL CONTRIBUTIONS

 
5.1 
BIRD PROJECT STAGE

 
(a)           Global shall make its initial contribution on an amount of
300,000$ for the Bird Project. List of parts/equipments/activities/ inputs
attached hereto as Annex A in the amount of 300,000 $US will be considered as
Global's initial contribution.
 
In case part or the entire list of parts/equipments/activities/ inputs will not
be utilized/ executed, for any reason, the remaining amount will be paid to
Rafael within eighteen (18) months from the commencement of the Bird Project.
 
(b)           Rafael shall make its initial contribution on an amount of 1.8M$
for the Bird Project.
 
(c)           Any significant further or future funding that may be needed in
order to proceed with the research on the KDV 150 System will be negotiate and
agreed upon by both Parties.
 
5.2 
JVCO

 
(a)           The financial needs of the JVCO shall be borne by the Parties in
accordance with the approved Business Plan and pro rata to their share holdings
in the JVCO either by way of direct investment or by providing a loan (carrying
an agreed interest) to the JVCO.
 
(b)           If only one shareholder is keen to contribute then it would lead
to a dilution of the other shareholder.
 
(c)           Dividends will be distributed between the Parties pro rata to
their share holdings and subject to the JVCO's Board resolutions.
 
6. 
RAFAEL'S RESPONSIBILITY

 
(a)           Rafael shall grant unconditional access to any information related
to the  JVCO’s scope of activity as defined in clause 3, including developed IP
or generated during the Bird Project.
 
(b)           As per the requirement of the JVCO for any additional
technological support, product capabilities and maintenance services, then the
same would be provided by Rafael to the JVCO, and JVCO shall pay Rafael an
amount which shall be agreed between Rafael and JVCO.
 
7. 
GLOBAL'S RESPONSIBILITY

 
(a)           Global shall grant unconditional access to any information related
to the JVCO’s scope of activity as defined in clause 3, including existing
intellectual property, developed IP or generated.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)          Global shall also provide business development services for KDV
(+)500  System. For these services Global will receive 3.5% of the JVCO's
revenues (net of local taxes) generated from sales of fuel, fuel subsidy and
subsidy for riddance of waste.
 
(c)           Global shall cause that neither the JVCO, Rafael (or its
affiliates) nor purchasers (and their purchasers) shall be required to pay
royalties to Global, or any other person or company in connection with the
exercise by the JVCO of any of license rights in the KDV technology (including
production, integration, marketing, sale, built own operate, after sales support
and any additional activity as required) excluding the payments under License
and Manufacturing Agreement dated February 6, 2012 (signed between AlphaKat GmbH
and Rafael).
 
(d)          In case the Parties deicide to engage third party as a partner in
the JVCO, Global will act to modify the contract signed with AlphaKat dated
March 11, 2010 to reflect an option of reducing the 50% control in its
affiliates.
 
8. 
CONFIDENTIALITY

 
8.1          No announcement or disclosure will be made by any Party regarding
this agreement, unless such Party has obtained the prior written consent of the
other Party hereto, except that either Party may make such announcement or
disclosure if and to the extent required by laws of the respective countries or
the rules of any relevant stock exchange(s), with a prior written information to
the other Party. The Parties further procure that terms contained herein will
remain strictly confidential and will not be disclosed with any other person or
party.
 
8.2          Concurrently with this agreement, the Parties execute the Non
Disclosure Agreement in the form of Annex A.
 
9. 
INTELLECTUAL PROPERTY

 
9.1          Neither Party shall acquire, directly or by implication, any rights
in any Intellectual Property Rights of the other Party owned, controlled,
acquired, developed, authored, conceived or reduced to practice prior to the
date of this agreement or acquired in parallel to it.
 
9.2          Each party will grant JVCO exclusive rights and license to use
any  IP which are in knowledge, possession, generated and developed by  it with
respect to the KDV technology, free of charge.
 
9.3          IP independently and solely generated and developed by the JVCO
(the “IP”) shall be owned exclusively by the JVCO.
 
9.4          Each Party shall take such safeguards and measures as are necessary
to ensure that the rights of the JVCO with regard to the IP are protected and
cause any person or entity which provides services to the JVCO or otherwise
permitted access to the IP to sign an irrevocable undertaking to immediately
assign to the JVCO, upon the JVCO’s first request, any and all rights, titles
and interests in and to the IP.
 
 
 

--------------------------------------------------------------------------------

 
 
9.5           Rafael will have an exclusive right to use the KDV technology for
military uses, for applications relating to defense articles. In such case, JVCO
will have a right of first refusal for production of the KDV 150 system and KDV
500 system
 
10. 
TERM AND TERMINATION

 
10.1         This agreement shall enter into force on the Effective Date and
shall be valid until the earlier of: (a) a period of 5 (five) years  as of the
Effective Date; or (b) the execution of the shareholders agreement for the
formation of the JVCO based on this agreement, unless agreed otherwise in
writing between the Parties (the "Term").
 
10.2         Notwithstanding the foregoing, this agreement shall be terminated
during the Term, as applicable, upon the first to occur of any of the following
events:
 
(a)            Mutual written agreement of the Parties.
 
(b)           Termination by the other Party, in the event a Party ceases to
conduct its operations in the normal course of business, or if a receiver for
said Party is appointed or applied for, or shall commence liquidation for reason
of insolvency or shall make assignment for the benefit of creditors and such
proceedings are not ceased within 30 (thirty) days of their commencement.
 
(c)           Termination by the non-breaching Party, in the event that one
Party hereto shall be in breach of any material obligation hereunder and shall,
after having received written notice from the other Party, fails within 60
(sixty) days of receipt of such notice to remedy such breach.
 
(d)           The inability to implement the purpose of this agreement as a
result of the failure of either Party, despite good faith and diligent efforts,
to secure the requisite governmental and Board's approvals.
 
10.3         The articles of this agreement covering Section 8
(CONFIDENTAILITY), Section 9 (INTELLECTUAL PROPERTY), Section 14.4 (DISPUTE
RESOLUTION AND GOVERNING LAW), Section 12 (LIMITATION OF LIABILITY), and Section
14.3 (ANTICORRUPTION), shall remain in full force and effect after expiration,
termination and/ or cancellation.
 
10.4         Notwithstanding the forgoing, any outstanding contractual
undertakings between the Parties with regard to the customer and/or any existing
subcontract shall survive termination or expiration of this agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
11. 
EFFECT OF TERMINATION OR CANCELLATION

 
11.1         In case Rafael will be prohibited from or unwilling to operate in
the KDV technology, Global will buy Rafael's part on an amount equal to 150% of
Rafael's investment. In case Rafael's probation will be based upon governmental
approvals to establish JVCO, the Parties will agree on reasonable way of action
in which will enable Rafael to engage in the KDV technology.
 
11.2         In case termination occur due to a default by Global under section
10.2 (c) or the occurrence of a termination event by Global under section 10.2
(b), Global shall liaise with AlphaKat to grant Rafael rights to operate in the
Territories.
 
12. 
LIMITATION OF LIABILITY

 
EXCEPT WITH REGARD TO CONFIDENTIAL INFORMATION AND/OR INTELLECTUAL PROPERTY
RIGHTS, IN NO EVENT SHALL EITHER PARTY BE LIABLE TO THE OTHER FOR INDIRECT,
INCIDENTAL, CONSEQUENTIAL, SPECIAL, PUNITIVE OR EXEMPLARY DAMAGES, EVEN IF THAT
PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES ARISING FROM ANY
PROVISION OF THIS AGREEMENT, SUCH AS, BUT NOT LIMITED TO, LOSS OF USE, INCOME OR
PROFITS, OR ANTICIPATED PROFITS OR LOST BUSINESS OR THE COSTS OF PROCUREMENT OF
SUBSTITUTE GOODS OR SERVICES AND BOTH PARTIES HEREBY WAIVE ANY CLAIM WITH REGARD
TO SUCH INDIRECT, INCIDENTAL, CONSEQUENTIAL, SPECIAL, PUNITIVE AND EXEMPLARY
DAMAGES.
 
13. 
REPRESENTATAIONS AND WARRANTIES

 
Without derogating from the undertakings of the Parties contained elsewhere in
this Agreement, each Party hereby represents, warrants and undertakes with
respect to itself, as follows:
 
13.1         It has all requisite corporate power and legal capacity to enter
into and perform its obligations under this Agreement;
 
13.2         This agreement constitutes a valid and legally binding obligation
on its part, enforceable in accordance with its and their terms. The execution
and delivery by it of this agreement, and the consummation by it of the
transactions contemplated hereby and thereby in accordance with the terms of
this agreement, do not and shall not contravene or conflict with (or constitute
a violation of or breach of or default under or give to others any rights,
including rights of termination, cancellation or acceleration): (i) any
provision of any law, regulation, judgment, injunction, order or decree binding
upon or applicable to it; or (ii) any agreement, contract, lease or commitment
to which it is a party or by which it is bound;
 
 
 

--------------------------------------------------------------------------------

 
 
13.3         It possesses or will acquire all consents, licenses and approvals
necessary for it to enter and perform its obligations under this agreement and
any other agreement or instrument to be entered into pursuant to this agreement;
 
13.4         Its representations contained herein contain no untrue or
misleading statement of a material fact and do not omit to state a material fact
required to be stated herein or necessary to make the statements herein not
misleading, in light of the circumstances under which they were made and the
nature of the transaction anticipated by this Agreement;
 
13.5         That it will have the means and ability to fully, timely and
properly comply with all its obligations under this Agreement.
 
14. 
MISCELLANEOUS

 
14.1         Each Party will bear its respective expenses for negotiation and
consummating the transactions contemplated under this agreement.
 
14.2         The Parties agree that this agreement can not be assigned to third
parties without written consent of the other Party. The Parties agree that this
agreement may be assigned to any other company within either Party's group,
which has agreed in writing to be bound by the terms and conditions of this
agreement, which shall not prejudice the obligations of the Parties hereto.
 
14.3         Both Parties declare and agree that in connection with activities
under this agreement it has not performed or will not perform any act which
would constitute a violation of the Israeli Penal Law-1977, and/or any other
applicable anticorruption laws and/or regulations (the "Relevant Anticorruption
Laws") or which would cause either Party hereto to be in violation of the
Relevant Anticorruption Laws.
 
14.4         This agreement shall be governed by and construed in accordance
with the substantial laws of Israel.  Any dispute arising out of or in
connection with this agreement, including a dispute as to the validity or
existence of this agreement, unless settled amicably, shall be resolved by
arbitration in Israel. The arbitrator shall set forth his opinion in writing
with reasons for the decision. The arbitrator's award may include compensatory
damages against either Party, but under no circumstances will the arbitrator be
authorized to nor shall he award punitive, exemplary or multiple damages against
either Party. The arbitration award shall be final and binding and shall not be
subject to appeal to any court in any jurisdiction. The prevailing party may
enter such decision in any court having competent jurisdiction. The arbitration
proceedings shall be kept in confidentiality from any entity/person not taking
part in them.
 
 
 

--------------------------------------------------------------------------------

 
 
14.5         This agreement shall not be modified except in writing signed by by
the parties hereto.
 
14.6         This agreement represents the complete and entire agreement between
the parties hereto with respect to the matters set forth herein, and supersedes
all prior understandings, whether written or oral.
 
14.7         The understanding documented in the agreement will form the basis
for the shareholders agreement to be executed between the Parties subject to
finalization of additional terms.
 
IN WITNESS WHEREOF the authorized representative of the Parties have hereunder
set their signatures the day and year written below-
 
/s/ David Vaish
/s/ Asi Shalgi
   
Rafael
Global Energy



By: /s/ David Vaish
By: /s/ Asi Shalgi
Name: David Vaish
Name: Asi Shalgi
Title: Executive Vice President (CFO)
Title: President and CEO



By: /s/ Oron Oriol
Name: Oron Oriol
Title: Executive Vice President Business Development and Marketing


By: /s/ Yedida Yaari
Name: Yedida Yaari
Title: President and CEO


 
 

--------------------------------------------------------------------------------

 
 
(Unofficial translation into English)
 
Appendix A
 
The detail of services and equipment that will be provided by Global up to the
sum of $300,000 according to section 5.1(a).
 
The following table, summary of purchase and services for the project the
equipment or services will be subject to the development of the project and
according to the needs.
 
Purchase
Supplier
Sum ($000)
Time Schedule.
Design planning commission and overseas travel
Yaron Aviezer
80
The expenses will for two years evenly spread.
Infrastructures for the pilot including building, permits, electricity, water,
sewage
Yaron Aviezer
50
Nahalal, will be in 2012
KDV reactor
Alphakat
200
From Christian in 2013 in exchange of debt, 1/3 of the sum as advance payment in
2012.
Possible purchase from Alphakat
     
Preprocessing system
Alphakat
70
2013
Distillation system and motors
Alphakat
70
2013
Ash treatment system
Alphakat
80
2012
Total potential  purchase by Global
 
550
 



 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



 


 
 


 